

AMENDED AND RESTATED
KEY EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED KEY EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”)
is made as of April 26, 2010 (the “Effective Date”), by and between
CYBERDEFENDER CORPORATION, a California Corporation (the “Company”), and Kevin
Harris (“Executive”).


RECITALS


WHEREAS, this Agreement amends and restates in its entirety the Key Executive
Employment Agreement, dated as of March 24, 2009, between the Company and
Executive (the “Original Agreement”);


WHEREAS, the parties are entering into this Agreement in order to set forth and
confirm their respective rights and obligations with respect to Executive’s
employment by the Company.


NOW THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:


AGREEMENT


1.           Employment.  Company hereby hires Executive as its Chief Financial
Officer and to serve as a member of the Company’s Board of Directors (the
“Board”), of which Executive is currently a member.


2.           Duties; Policies.  Executive agrees to serve as the Chief Financial
Officer as defined in Exhibit “A” attached and incorporated herein by reference,
subject to the terms set forth in this Agreement.  Executive hereby accepts such
employment on the terms and conditions described herein.  Executive agrees that
he shall serve in his capacity as Chief Financial Officer on a full-time basis
to the Company.  Notwithstanding the foregoing, the Company acknowledges that
Executive has other business and ownership interests and serves on one or more
other boards of directors of companies in which Executive is a stockholder or
owner. Subject to the provisions of Section 11 herein, the Company acknowledges
and consents to the continuation of these business and ownership interests and
board seats, provided they do not interfere with Executive’s duties under this
Agreement and provided that the business and ownership interests and
relationships do not compete with the business of the Company. Executive shall
obtain the prior written approval of the Board (which approval shall not be
unreasonably withheld), before Executive shall be entitled to serve as a
director on the governing boards of other for-profit or not-for-profit entities
and to retain any compensation and benefits resulting from such service in
addition to those disclosed prior to entering into this Agreement, so long as
such service does not unduly interfere with his duties and obligations under
this Agreement.  The Company has approved Executive’s seat on the board of the
non-profit organization called the Lollipop Theater Network.

 
1

--------------------------------------------------------------------------------

 

3.           Standard of Performance.   Executive shall at all times faithfully
and industriously and to the best of Executive’s ability, experience, and
talents perform the duties that may be required of Executive consistent with
Executive’s position and as may be assigned to Executive from time to time by
the Board and as specifically described in Exhibit “A.”


4.           Term.  The term of Executive’s employment pursuant to this
Agreement commenced as of January 1, 2010 (the “Commencement Date”) and shall
continue until December 31, 2012 (the “End Date”), or upon termination of this
Agreement described in Section 9 below, whichever shall occur first (the
“Term”). The Term shall include each renewal term prior to the termination of
this Agreement.


5.           Renewal.  If this Agreement has not been previously terminated
pursuant to Section 9 below, then, without further action by either party, this
Agreement shall be renewed for a successive period of 1 year from the End Date,
and in each succeeding year thereafter for an additional 1 year renewal Term or,
in each case until termination as described herein, unless Executive is
otherwise notified in writing at least 120 days before the End Date (or the end
of any renewal Term).


6.           Compensation; Benefits.


 
a.
Annual Salary. Executive shall receive a base salary of $237,500 per year,
payable bi-monthly, in substantially equal amounts, in accordance with the
Company’s payroll practices from time to time in effect (“base salary”).  The
Company and Executive agree to review Executive’s base salary at least every six
months and the Board may in its discretion increase Executive’s base salary at
such intervals without amendment or modification of this Agreement; provided,
however, if at any time during the Term a compensation committee of the Board
shall be constituted, then the compensation committee shall be responsible for
such reviews and decisions regarding any increase(s) in Executive’s base salary.

 
 
b.
Options.  Executive shall retain the entire option grant for 400,000 shares
provided to Executive pursuant to the Original Agreement (which includes bonus
options for 2009 and 2010 as required by the Original Agreement) (collectively,
the “Original Option Grant”), of which 325,000 option shares are hereby deemed
fully vested, and of which 75,000 option shares shall vest in three quarterly
increments, with the first quarterly increment of 25,000 option shares vesting
on June 30, 2010, the second quarterly increment of 25,000 option shares vesting
on September 30, 2010 and the third quarterly increment of 25,000 option shares
vesting on December 31, 2010. In addition to the Original Option Grant, the
Company hereby grants Executive an option to purchase 300,000 shares of the
Company’s common stock at an exercise price equal to the closing price of the
Company’s common stock on the OTC Bulletin Board reported by Bloomberg LP on the
date this Agreement is approved by the Board, which shall vest in equal monthly
increments over the 3-year term of this Agreement.  All unvested options held by
Executive, including, without limitation, any unvested portion of the Original
Option Grant, shall immediately vest upon a Change of Control (as defined
herein).


 
2

--------------------------------------------------------------------------------

 

 
c.
Benefits.  Executive shall be entitled to participate in all incentive,
retirement, profit-sharing, life, medical, disability and other benefit plans
and programs which the Company may from time to time make generally available to
other executive officers of the Company, subject to the provisions of those
plans and programs. Without limiting the generality of the foregoing, the
Company will provide Executive, his spouse and children, if any, with basic
health and dental insurance benefits on the terms that such benefits are
provided to other executive officers of the Company and their families.  The
Company may delete coverages and otherwise amend and change the type and
quantity of benefit plans it provides in its sole discretion.  Executive shall
be entitled to paid sick leave in accordance with the Company’s employee
policies regarding sick leave as they may change from time to time.



 
d.
Incentive Bonus Compensation.  Executive shall be entitled to participate in any
incentive bonus compensation plan as the Board may adopt from time to time;
provided, however, Executive may not receive more than 40% of Executive’s base
salary for any 12 month period.



 
e.
Vacation.  Executive shall be entitled to four (4) weeks paid vacation time
during each year of the Term.  Executive shall take vacations in accordance with
the Company’s employee policies regarding vacations as they may change from time
to time.

 
 
f.
Life Insurance.   The Company shall provide at least $1,000,000 in term life
insurance on the life of Executive during the Term. The Company shall pay all
costs attributable to such coverage which shall not exceed the limit established
by the Board for the annual cost of such insurance. Such life insurance shall be
at least ten (10) year level premium term life insurance on the life of
Executive. Executive shall be the beneficiary of 100% of such policy or
policies. If Executive becomes uninsurable at any time during the Term for the
maximum annual cost initially established by the Board for such insurance, then
the Company shall have no further obligation to provide such life insurance. If
Executive’s employment terminates prior to the end of the Term or otherwise upon
termination of this Agreement, the Company shall have no further obligation to
pay any costs attributable to such coverage, but Executive may assume the
premium obligations of this policy or policies upon such termination. In the
event Executive desires to assume the premium obligations under the policy or
policies and at the time of Executive’s termination of employment the Company
has prepaid any premiums, Executive shall pay to the Company the amount of
prepayment attributable to any period of coverage after Executive’s termination
of employment.


 
3

--------------------------------------------------------------------------------

 
 
 
g.
Directors’ and Officers’ Liability Insurance.  The Company agrees to maintain
throughout the Term directors’ and officers’ liability insurance covering
Executive in his capacity as an officer and director of the Company in the
amount of no less than $5,000,000 in aggregate coverage or such greater amount
as the Board may determine.



7.           Deductions.  The Company shall deduct and withhold from all
compensation payable to Executive all amounts required to be deducted or
withheld pursuant to any present or future federal, state, or local law,
ordinance, regulation, order, writ, judgment, or decree requiring such deduction
or withholding.


8.           Expenses.  The Company shall promptly reimburse Executive, in
accordance with the Company’s policies and procedures in effect from time to
time, for all expenses reasonably incurred by Executive in performance of
Executive’s duties under this Agreement including reimbursement for miles driven
by Executive in furtherance of the Company’s business. Executive is responsible
for proper substantiation and reporting of actual and incurred expenses.  In
addition, during the Term the Company will reimburse Executive for the following
expenses, in an aggregate amount not to exceed the limit established by the
Board for such expenses:  cell phone, home Internet, car payment, car insurance
and other miscellaneous business related expenses.


9.      Termination.  Executive may terminate this Agreement and his employment
hereunder prior to the End Date (or the end of any renewal Term), for no reason
or as the result of a Constructive Termination as described in Subsection (b)
below, upon thirty (30) days’ prior written notice from Executive to the
Company, with the termination date being effective upon the lapse of thirty (30)
days from the Company’s receipt of such notice of termination (the “Effective
Termination Date”).  The Company may terminate this Agreement and Executive’s
employment hereunder prior to the End Date (or the end of any renewal Term) (i)
upon any Change of Control as described in Subsection (a) below; (ii) in the
event of Executive’s Disability as described in Subsection (c) below; or (iii)
for cause, as defined in Subsection (d) below, or (iv) without cause subject to
Section 10a.ii.


a.           Change of Control.  A “Change of Control” shall be deemed to have
occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:


(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or any affiliate thereof or GR Match LLC (or any other affiliate of
Guthy-Renker) or any other holder of securities of the Company as of the
Effective Date of this Agreement), is or becomes after the Commencement Date the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or Executive) representing fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities; or

 
4

--------------------------------------------------------------------------------

 

(ii) the shareholders of the Company approve a merger or consolidation of the
Company with, or the sale of the Company to, any other entity and, in connection
with such merger, consolidation or sale, individuals who constitute the Board
immediately prior to the time any agreement to effect such
merger,  consolidation or sale is entered into fail for any reason to constitute
at least a majority of the Board of the surviving corporation following the
consummation of such merger, consolidation or sale; or


(iii) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity not controlled by the
Company.


 
b.
Constructive Termination.  The term "Constructive Termination" shall mean (i) a
change (without the consent of Executive) in the position, authority, duties,
responsibilities (including reporting responsibilities) or status with the
Company of Executive that is inconsistent in any material and adverse respect
with Executive's position, authority, duties, responsibilities or status with
the Company as provided in this Agreement, (ii) an adverse change in Executive's
title, (iii) any reduction in Executive’s base salary not agreed to by
Executive, unless such reduction is concurrent with and part of a Company-wide
reduction in salary for all employees, (iv) any breach by the Company of any
other material obligation of the Company under this Agreement, (v) any
requirement by the Company to relocate Executive to an office outside of Los
Angeles County, California or outside a  thirty (30) miles radius from
Executive's residence as of the Effective Date, (vi) any purported termination
by the Company of Executive's employment other than as permitted by this
Agreement, except in the case of Executive’s Disability, or (vii) the failure of
Executive to be elected or reelected to the Board during the Term.



 
c.
Disability.  “Executive’s Disability” shall be deemed to occur if Executive
suffers a disability that renders Executive unable, as determined in good faith
by the Board, to perform the essential functions of the position, even with
reasonable accommodation, for 180 days in any 12-month period (“Executive’s
Disability”).  For purposes of this Subsection c., the termination date shall be
a date specified by the Board.


 
5

--------------------------------------------------------------------------------

 

 
d.
Cause.  The term "cause" in the event of termination of Executive’s employment
by the Company means: (i) the commission of any act of fraud, embezzlement or
dishonesty by Executive that is materially and demonstrably injurious to the
Company; or (ii) any act or omission by Executive which constitutes a material
default or breach of the terms of this Agreement, including, but not limited to
Sections 11 and 13.  Executive shall not be deemed to have been terminated for
cause unless and until there shall have been delivered to him a copy of a
resolution duly adopted by the affirmative vote of a majority of the Board (not
counting Executive) at a meeting of the Board (after reasonable notice to
Executive and opportunity for Executive, together with his counsel, to be heard
before the Board and to cure such conduct within thirty (30) days thereof to the
extent curable), finding that in the good faith opinion of the Board, Executive
engaged in the conduct described herein, and specifying the particulars thereof.



10.      Consequences of Termination.  In the event of termination as described
in Section 9, Company shall be obligated to make payments and provide benefits
accrued to Executive within three (3) business days of the termination date.


a.      Termination by Company.


 
i.
For Cause.  Upon effective termination of Executive by the Company for cause,
Executive is entitled to accrued salary, earned and pro rata bonus compensation,
vested stock options and vested benefits under the Company’s benefit plans
applicable to Executive.  No severance or Post Termination Benefits (as
hereinafter defined) will be paid.  The Company shall extend health and dental
insurance benefits, at Executive's election and sole cost, to the extent
permitted by the Company's policies and benefit plans, for six months after
the  termination date, except as otherwise required by law (e.g., COBRA health
insurance continuation election).



 
ii.
Without Cause.  Upon termination of Executive by the Company without cause
(including, without limitation, the Company’s failure to renew this Agreement
for a second 3-year term), or otherwise pursuant to Sections 9a. or 9c.,
Executive is entitled to accrued but unpaid salary, earned and pro rata bonus
compensation, full vesting of all unvested stock and stock options, vested
benefits under the Company’s employee benefit plans applicable to Executive and
the Post Termination Benefits described in Exhibit “A” herein (the “Post
Termination Benefits”).  Company shall extend health and dental insurance
benefits, at Executive's election and sole cost, to the extent permitted by
Company's policies and benefit plans, for six months after the  termination
date, except as otherwise required by law (e.g. COBRA health insurance
continuation election).  Except as set forth in this Section 10a.ii., all
benefits provided by the Company to Executive under this Agreement or otherwise
shall cease on the termination date of Executive’s employment hereunder.


 
6

--------------------------------------------------------------------------------

 

b.      Termination by Executive.


 
i.
Voluntary.  Where Executive voluntarily terminates Executive's employment with
the Company prior to the End Date (or the end of any renewal Term) for any
reason other than Constructive Termination, Executive is entitled to accrued but
unpaid salary, earned and pro rata bonus compensation, vested stock options, and
any benefits required by law.  In such case, the Company shall not owe Executive
the Post Termination Benefits.



 
ii.
Involuntary.



 
(a)
Where Executive's employment is terminated due to Executive’s death, then
Executive’s estate shall receive all of Executive’s accrued but unpaid salary,
earned and pro rata bonus compensation, vested stock options and vested benefits
under the Company’s employee benefit plans applicable to Executive, but in the
case of Executive’s death, the Company shall not owe Executive’s estate the Post
Termination Benefits.  Where Executive’s employment is terminated due to
Executive’s Disability, then Executive shall be entitled to the compensation and
benefits set forth in Section 10a.ii. above.

 
 
(b)
Where Executive terminates his employment as a result of Constructive
Termination, Executive is entitled to accrued but unpaid salary, earned and pro
rata bonus compensation, full vesting of all unvested stock and stock options,
vested benefits under the Company’s employee benefit plans applicable to
Executive and the Post Termination Benefits.



11.
Technology and Confidential Information.  Executive is retained by the Company
in a capacity in which he may generate intellectual property of value to the
Company, and under conditions in which he shall have access to Confidential
Information which is unique and valuable to the Company and not generally
known.  Accordingly, Executive agrees that:



 
a.
Definitions.



(1)           The term “Intellectual Property” as used in this Agreement
includes, for example: concepts; discoveries; developments and technical
contributions; manufacturing, engineering and programming techniques; designs;
computer software and programs; data and technical information (irrespective of
whether in human or machine readable form), inventions (whether or not
patentable), works of authorship, mask works; and trademarks and goodwill;

 
7

--------------------------------------------------------------------------------

 

(2)           The term “Affiliated Companies” used in this Agreement means any
business entity: (i) which is owned in whole or in part by the Company; (ii)
which is owned by a business entity which is owned in whole or in part by the
Company; (iii) which owns a controlling interest in the Company; or (iv) in
which a controlling interest is owned by a business entity which in turn owns
the Company;


(3)           The terms “Intellectual Property Relevant to the Company” and
“Relevant Intellectual Property” as used in this Agreement mean: all
Intellectual Property including computer source code acquired by the Company
from time to time and all Intellectual Property that is utilized in software to
be delivered to a customer or potential customer of the Company, that Executive
does, alone or jointly with others,


 
(a)
create, conceive, fix in a tangible medium, make, or reduced to practice during
the Term (including any periods of leaves of absence); OR



 
(b)
first disclose to others, fix in a tangible medium, make, or reduce to practice,
within a period of one year after the termination of employment with the
Company, except such items which Executive can prove were conceived by Executive
after the termination of this Agreement and not under circumstances contrary to
any provision this Agreement.



AND


 
(c)
directly or indirectly results from tasks which have been or may be assigned to
Executive by the Company; OR



 
(d)
relates to the existing or contemplated business or interest of the Company or
any Affiliated Company, or to fields which Executive has been or may be directed
to investigate.



(4)           The term “Confidential Information” as used in this Agreement
means any and all Intellectual Property and technical and business information
which:


 
(a)
concerns or relates to any aspect of the business of the Company or any
Affiliated Company,



 
(b)
is owned or used by the Company or any Affiliated Company, or


 
8

--------------------------------------------------------------------------------

 

 
(c)
is, for any reason, otherwise treated as confidential by the Company or an
Affiliated Company;



except such items which Executive can reasonably show  were:


 
(d)
publicly and openly known (i.e., in the public domain) prior to the date of this
Agreement, or



 
(e)
subsequent to the date of this Agreement, became publicly and openly known
through no fault of Executive.



 
b.
Development and Disclosure of Intellectual Property To The Company. During the
Term, Executive will assist the Company in the discovery, perfection and
development of Intellectual Property and will, at all times, promptly and fully
disclose all such Intellectual Property to the Company, recognizing that any
Intellectual Property Relevant to the Company shall be the exclusive property of
the Company or its nominee, whether or not reduced to practice, published, or
patented, copyrighted or licensed to others.



 
c.
Assignment. Executive hereby assigns (and will assign without further
consideration, except as may be provided by statute) to the Company or its
nominee all rights to all Relevant Intellectual Property (whether or not
patentable, copyrightable, or susceptible to any other form of protection) in
the United States and all foreign countries.  This assignment includes, among
other things:



 
(1)
The full and exclusive right, title and interest to such Relevant Intellectual
Property, in the United States and all other countries;



 
(2)
The right of priority and all other rights under any and all international
agreements to which the United States of America adheres;



 
(3)
The right to file and prosecute applications in any and all countries for
patents, copyright registrations, design registrations, mask work protection
and/or other protection; and



 
(4)
All applications for patents, copyright registrations, design registrations,
mask work protection and/or other protection, and all patents, registrations and
the like which result in such applications.



 
d.
Work for Hire. Any copyrightable works comprising Relevant Intellectual Property
will be Works for Hire under the copyright laws of the United States with
respect to all of the rights comprised in the copyright, including any separate
contributions to collective works.


 
9

--------------------------------------------------------------------------------

 

 
e.
No Inconsistent Acts; Assistance to the Company. Executive shall not, at any
time during the Term or thereafter, take, or cause any action or omission which
would be inconsistent with or tend to impair the rights of the Company or any
Affiliated Company in Relevant Intellectual Property or in Confidential
Information, and Executive will provide reasonable assistance to the Company to
obtain, maintain and protect its rights in Relevant Intellectual Property, and
its rights in Confidential Information to which Executive had access during the
term. Notwithstanding the foregoing, if Executive’s assistance is required after
termination of this Agreement to obtain, maintain and protect the Company’s
rights in the Confidential Information and Relevant Intellectual Property the
Company shall pay Executive $750.00 per hour for each hour Executive provides
such assistance.



 
f.
No Unauthorized Disclosure or Use of Confidential Information. Executive
acknowledges that any unauthorized disclosure or use of Confidential Information
to which he shall have access by virtue of his position in the Company would
cause the Company irreparable injury or loss.  Accordingly, Executive shall not,
at any time during the Term or for a period of one (1) year thereafter, use any
Confidential Information in any manner not expressly authorized by the Company
and, unless Executive has prior written authorization from the Company, shall
not disclose to others any Confidential Information or use any Confidential
Information other than as required in the performance of Executive’s duties
under this Agreement.



 
g.
Return of Confidential Information And Company Materials. Upon termination of
this Agreement, Executive will return to the Company all Confidential
Information, and any other documents relating to the business of the Company or
any Affiliated Company, and all Company documents, equipment and supplies that
may be in Executive’s possession.  Executive will return to Company all copies
of documents, drawings, software and programs, including all recordings on
magnetic, optical or other media, and all listings, and shall not take or retain
any copies thereof.



 
h.
Term.  Executive shall not be subject to the above terms after 1 year from
termination of employment.



12.
Injunctive Relief.  The parties agree that damages would be an inadequate remedy
for the Company in the event of a breach or threatened breach of Section 11 of
this Agreement by Executive, and in the event of any such breach or threatened
breach, the Company may, either with or without pursuing any potential damage
remedies, obtain and enforce an injunction prohibiting Executive from violating
this Agreement and requiring Executive to comply with its terms.


 
10

--------------------------------------------------------------------------------

 

13.
Executive’s Representations.  Executive hereby represents and warrants to
Company that he: (a) is not now under any contractual or quasi-contractual
obligation that is inconsistent or in conflict with this Agreement or that would
prevent, limit or impair Executive’s performance of his obligations under this
Agreement; (b) that he has been advised that he may seek the advice and
representation of independent counsel prior to entering into this Agreement; and
(c) fully understands its terms and provisions.



14.
Attorneys’ Fees.  If any legal proceeding is necessary to enforce or interpret
the terms of this Agreement, or to recover damages for breach of this Agreement,
the prevailing party shall be entitled to reasonable attorney fees, as well as
costs and disbursements, in addition to any other relief to which the prevailing
party may be entitled.



15.
Notices.  Any notices provided hereunder must be in writing and shall be deemed
effective on the earlier of personal delivery (including personal delivery by
facsimile) or the third day after mailing first class mail to the recipient at
the address indicated below:



CYBERDEFENDER CORPORATION
EXECUTIVE
617 West 7th Street, Suite 1000
P.O. Box 492105
Los Angeles, CA  90017
Los Angeles, CA 90049



or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.


16.
Severability.  If any term, provision, or part of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal, or incapable of being
enforced by any rule of law or public policy, all other terms, provisions and
parts of this Agreement shall nevertheless remain in full force and effect.  On
such finding that any term, provision, or part of this Agreement is invalid,
illegal or incapable of being enforced, this Agreement shall be deemed to be
modified so as to effect the parties’ original intent as closely as possible to
the end that the transactions contemplated by this Agreement and the terms and
provisions of this Agreement are fulfilled to the greatest extent possible.



17.
Entire Agreement.  This document constitutes the final, complete, and exclusive
embodiment of the entire agreement and understanding between the parties related
to the subject matter of the Agreement and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral.  Without limiting the generality of the foregoing,
except as provided in this Agreement, all understandings and agreements, written
or oral, relating to Executive’s employment by the Company, or the payment of
any compensation or the provision of any benefit in connection therewith or
otherwise, are hereby terminated and shall be of no further force and effect.


 
11

--------------------------------------------------------------------------------

 

18.
Counterparts.  This Agreement may be executed in counterparts which, taken
together, will constitute one and the same Agreement.  The parties may deliver
their signatures electronically by facsimile or email delivery of portable data
files (PDFs), with the effect as if they had delivered original wet-ink
signatures.



19.
Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors and assigns, except that Executive may not assign any of his rights
or duties under this Agreement without the Company’s prior written consent.



20.
Amendments.  No amendments or other modifications to this Agreement may be made
except by a writing signed by both parties.  Except for Executive’s estate or
legal representative and affiliates of the Company, nothing in this Agreement,
express or implied, is intended to confer on any third person any rights or
remedies under or because of this Agreement.



21.
Choice of Law.  Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
California.



22.
Recitals Incorporated.  The recitals hereof are incorporated herein and made a
part of this Agreement.



[SIGNATURES FOLLOW]


 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Key Executive Employment
Agreement as of the date first written above.



 
CYBERDEFENDER CORPORATION
       
By:
/s/ Gary Guseinov
 
Name: 
Gary Guseinov
 
Title:
Chief Executive Officer
       
/s/ Kevin Harris
 
KEVIN HARRIS


 
13

--------------------------------------------------------------------------------

 

EXHIBIT A


1.           Job Description –


Executive shall perform such duties as are consistent with his position as Chief
Financial Officer as may be reasonably required by the Board.  Such duties shall
include, without limitation, the duties and responsibilities typically carried
out by a Chief Financial Officer of a publicly traded company, specifically
including without limitation:


 
·
Manage all aspects of finance/accounting/administration and human resources

 
·
Provide financial guidance to all members of management and departments

 
·
Create processes related to financial control

 
·
Manage all investor relations activities

 
·
Manage Human Resources department

 
·
Manage office / facilities / admin staff



 
·
Manage Company’s implementation of SOX404

 
·
Manage Public reporting process with Company’s counsel and auditors

 
·
Prepare and maintain running financial forecast(s)

 
·
Occasional meetings with Board and investors

 
·
Assist CEO as needed in relation to business development and growth management



 
·
Active participation in activities and deliberations of the Board



2.           Post Termination Benefits – “Post Termination Benefits” means (i)
continuing payment of Executive’s base salary in effect at the time of
termination for the greater of 9 months following the date of termination or the
balance of the then applicable Term, and (ii) continuing coverage of Executive,
his spouse and children, if any, at the Company’s expense, under any health and
dental insurance plans that covered Executive immediately prior to termination,
for a period of six (6) months following the date of termination.


ACKNOWLEDGED:             Executive: /s/ KH                Company: /s/
GG              

 
14

--------------------------------------------------------------------------------

 
 